Oourt of Claims jurisdiction; limitation of actions. — Defendant has moved to dismiss this action on the grounds that this court lacks jurisdiction of the subject matter and that the petition fails to state a claim upon which relief can be granted. Petitioner alleges by her attorney that she is the natural and legal descendant of one Cornelio Vigil, to whom and another the Government of Mexico made a land grant, that the defendant improperly and illegally took the property without just compensation, at an unstated time, and seeks to recover $100,000,000 plus interest. The motion of defendant recites that defendant has not consented to be sued nor waived its sovereign immunity unless the cause arose not over six years before the filing of the petition, which therefore must be alleged in the petition. 28 U.S.C. § 2501. Soriano v. United States, 352 U.S. 270 (1957); Moorehead v. United States, 112 Ct. Cl. 298, 81 F. Supp. 223 (1948). The court notes that plaintiff has not responded pursuant to Rule 52(b) and is now out of time, and further that the attorney who filed the petition was not then a member of the bar of this court and has not since perfected his application to become a member. On October 2,1970 the court granted defendant’s motion to dismiss, which was considered without oral argument, and dismissed the petition on the ground that the claim is barred by the statute of limitations.